SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1068
TP 16-00196
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF LUIS ROSALES, PETITIONER,

                    V                                MEMORANDUM AND ORDER

DONALD E. VENETOZZI, DIRECTOR, SPECIAL HOUSING
UNIT, DISP. PROGRAM, AND NEW YORK STATE DEPARTMENT
OF CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS.


LUIS ROSALES, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARTIN A. HOTVET OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Russell P.
Buscaglia, A.J.], entered February 2, 2016) to review a determination
of respondents. The determination placed petitioner in administrative
segregation.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: In this CPLR article 78 proceeding transferred to
this Court pursuant to CPLR 7804 (g), petitioner challenges the
determination placing him in administrative segregation (see 7 NYCRR
301.4). Petitioner contends that the administrative segregation
recommendation was vague and deprived him of the opportunity to
present his views at the hearing. We reject that contention. “A
petitioner’s due process rights with respect to matters of involuntary
administrative segregation are ‘satisfied by notice to petitioner and
an opportunity to present his [or her] views’ ” (Matter of Gutierrez v
Fischer, 107 AD3d 1463, 1463, lv denied 22 NY3d 855, rearg denied 23
NY3d 938; see Matter of Blake v Coughlin, 189 AD2d 1016, 1017; see
also Matter of Abdus-Samad v Annucci, 141 AD3d 1101, 1101; Matter of
Roe v Selsky, 250 AD2d 935, 936). Here, we conclude that the
administrative segregation recommendation could not have included
greater detail without compromising confidential information and the
person from whom that information was obtained (see Roe, 250 AD2d at
936). Moreover, the hearing record, including the documentary
evidence submitted by petitioner in connection therewith, supports the
fact that petitioner was generally aware of the basis of the
administrative segregation recommendation. Thus, given the particular
                                 -2-                          1068
                                                         TP 16-00196

circumstances presented in this case, we conclude that petitioner was
provided sufficient notice and an opportunity to present his views at
the hearing.

     Contrary to petitioner’s further contention, the determination
placing him in administrative segregation is supported by substantial
evidence, including the confidential information considered by the
Hearing Officer (see Abdus-Samad, 141 AD3d at 1102; Matter of H’Shaka
v Fischer, 121 AD3d 1455, 1456, lv denied 24 NY3d 913).




Entered:   November 18, 2016                    Frances E. Cafarell
                                                Clerk of the Court